
Exhibit 10.1

STOCK PURCHASE AGREEMENT
as of June 18, 2009


This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the date above
first written by WorldVest Equity, Inc. located at 2049 Century Park East, Suite
4200, Los Angeles, CA 90067 (shall be referred to as “WVE” or “Seller”) on the
one hand, and Catalyst Ventures Incorporated (shall be referred to as “Catalyst”
or the “Purchaser”) on the other hand.


W I T N E S S E T H


WHEREAS, WVE desires to sell to Purchaser 1000 membership units (the “Membership
Units”), representing 100% of the equity ownership WorldVest, LLC (“WVUSA”) a
Nevada Limited Liability Company and 100,000 shares of common stock representing
100% equity ownership in FutureVest Manaagement (Shenyang) Co. Ltd.
(“FutureVest”) (collectively the Membership Units in WVUSA and the common shares
in FutureVest shall be referred to as the “Common Stock”).


WHEREAS, Catalyst desires to purchase from WVE the Membership Units in the WVUSA
and the shares of FutureVest subject to the terms and conditions of this
Agreement; and


NOW, THEREFORE, in consideration of the mutual promises made hereunder each to
the other and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


I.              THE SHARES.  Seller agrees to sell Purchaser 1,000 Membership
Units of WVUSA and 100,000 shares of FutureVest for a total purchase price of
Six Million United States Dollars (USD $6,000,000) (the “Purchase Price”) to be
paid upon  execution of this Agreement in the following manner: Catalyst
Ventures shall issue a 9% Convertible Debenture with conversion rights into
shares of Catalyst Ventures common stock which are convertible at $1.50 per
share.  In addition, to the  Convertible Debenture, the Seller will also receive
a warrant to purchase 4,000,000 shares of common stock exercisable at $3.00 per
share.  (See the form of Debenture and Warrants attached a Exhibit A to this
Share Purchase Agreement.


III.                      REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER.  Seller hereby represents, warrants and covenants that:
 
1

--------------------------------------------------------------------------------


 
(i)           it has full power, authority and capacity to sell the  Common
Stock to Purchaser in accordance with the terms and provisions of this Agreement
and to execute and deliver this Agreement, and this Agreement is the valid and
binding obligation of WVE enforceable according to its terms.
(ii)           the Common Stock being sold by Seller are validly issued, fully
paid and non-assessable. Upon such transfer/sale, Purchaser shall acquire good
and marketable title to such shares of the Common Stock, free and clear of any
claim, lien, option, charge, restrictive legend or encumbrance of any nature
whatsoever.
(iii)          that WVUSA and FutureVest have ongoing business at the time of
the transaction and that Catalyst agrees to assume all operations and continue
ongoing operations.
(iv)          that both WVUSA and FutureVest prior to this transaction are
wholly owned subsidiaries of WVE which is also the majority shareholder of
Catalyst.


V.              ASSIGNABILITY.   Purchaser may not assign its rights or
obligations hereunder without the express written consent of the Seller.


VI.             NO WAIVER. No failure or delay on the part of any party hereto
in exercising any right, power or remedy hereunder shall be construed as a
waiver of those rights, powers or remedies.  Any such waiver granted hereunder
must be in writing and shall be valid only in the specific instance in which
given.


VII.           GOVERNING LAW AND CONSENT TO JURISDICTION.  The terms of this
Agreement shall be interpreted in accordance with the laws of the State of
California.  Both parties agree to submit to the jurisdiction of the courts of
the State of California.


VIII.           AMENDMENT.  This Agreement may not be amended except by the
written consent of all the parties to this Agreement.


IX.            ENFORCEMENT OF THE AGREEMENT.  In the event litigation is
required to enforce any provisions of this Agreement, the prevailing party will
be entitled to reasonable administrative or attorneys’ fees, including those
associated with appeals and any post judgment costs of collection.


X.              SEVERABILITY.  If for any reason, any provision of this
Agreement is found to be prohibited, unenforceable or not authorized in any
jurisdiction, only that provision shall be stricken or modified so that it is in
compliance with applicable policy.  The remainder of the Agreement shall remain
in full force and be binding upon all parties.


2

--------------------------------------------------------------------------------


 
XI.                      TITLES NOT TO AFFECT INTERPRETATION.  The titles of
sections or subsections contained in this Agreement are for convenience only,
and they neither form a part of this Agreement nor are they to be used in the
constructions or interpretations hereof.


XII                      CLOSING. This Stock Purchase Agreement is expected to
close within 10 days of the date of this agreement.


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the date first above written.


FOR
SELLER:                                                                                     
            FOR PURCHASER:
 
WorldVest Equity,
Inc.                                                                                    Catalyst
Ventures Incorporated








__________________________________                                             __________________________________
Garrett K.
Krause,  CEO                                                                                   Garrett
K. Krause, CEO
pursuant to a Board of Directors
and                                                            pursuant to a
Board of Directors and
shareholders resolution
of                                                                              shareholders
resolution of
WorldVest Equity,
Inc.                                                                                    Catalyst
Ventures Incorporated

 

 
3

--------------------------------------------------------------------------------






 
CATALYST VENTURES INCORPORATED DBA WORLDVEST
 
 


 


 
[f8k062609ex10i_ctlv0.jpg]
 


 


 


 


 
EXHIBIT A
 
FORM OF DEBENTURE
 
AND
 
FORM OF WARRANT
 


 


4

--------------------------------------------------------------------------------


 
THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON
CONVERSION OF THIS DEBENTURE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
DEBENTURE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO CATALYST VENTURES INCORPORATED DBA
WORLDVEST, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




[f8k062609ex10i_ctlv0.jpg]


9% CONVERTIBLE DEBENTURE


FOR VALUE RECEIVED, CATALYST VENTURES INCORPORATED DBA WORLDVEST, a Florida
corporation (the “Borrower”), hereby promises to pay WorldVest Equity, Inc. (the
“Holder”) or its registered assigns or successors in interest, on order, the sum
of  Six Million United States Dollars (USD$ 6,000,000), together with any
accrued and unpaid interest hereon, on December 31, 2013 (the “Maturity Date”)
if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Subscription Agreement dated as of the
date hereof issued by Holder to the Borrower (the “Subscription Agreement”).
 
The following terms shall apply to this Debenture:
 
ARTICLE 1
 
INTEREST
 
1.1           Interest Rate.  Subject to Section 5.6 hereof, interest payable on
this Debenture shall accrue at the rate of nine percent (9%) per annum (the
“Interest Rate”) from the date of this Debenture.  Interest shall be (i)
calculated on the basis of a 360-day year, and (ii) payable upon any conversion
of this Debenture or on the Maturity Date. Interest shall be (i) calculated on
the basis of a 360-day year, and (ii) payable upon any conversion of this
Debenture or on the Maturity Date.  Interest shall be paid in shares of the
Borrower’s common stock based on a price of $1.50 per share.
 
ARTICLE 2
 
CONVERSION RIGHTS
 
2.1 Holder’s Conversion Rights.  The Holder shall have the right, but not the
obligation, to convert all or any portion of the then aggregate outstanding
principal amount of this Debenture, together with interest due thereon, into
shares of Borrower’s common stock subject to the terms and conditions set forth
in this Article 4. The Holder may exercise such right by delivery to the
Borrower of a written notice of conversion not less than one (1) day prior to
the date upon which such conversion shall occur.
 
5

--------------------------------------------------------------------------------


 
2.2 Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Debenture an amount that would be convertible into that number of shares of
common stock which would exceed the difference between the number of shares of
common stock beneficially owned by such Holder and 4.99% of the outstanding
shares of common stock of the Borrower. For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934 and Regulation 13d-3
thereunder. The Holder may void the Conversion Share limitation described in
this Section 3.2 upon seventy-five (75) days’ prior notice to the Borrower or
without any notice requirement upon an Event of Default.
 
2.3 Mechanics of Holder’s Conversion.
 
(a) In the event that the Holder elects to convert this Debenture into common
stock, the Holder shall give notice of such election by delivering an executed
and completed notice of conversion (“Notice of Conversion”) to the Borrower and
such Notice of Conversion shall provide a breakdown in reasonable detail of the
principal amount and accrued interest being converted. On each Conversion Date
(as hereinafter defined) and in accordance with its Notice of Conversion, the
Holder shall make the appropriate reduction to the principal amount and accrued
interest as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date. Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit 1.
 
(b) Pursuant to the terms of the Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel within
three (3) business days of the date of the delivery to Borrower of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the shares of common stock to the Holder within three (3) business
days after receipt by the Borrower of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the shares
of common stock issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such common
stock, unless the Holder provides the Borrower written instructions to the
contrary.
 
2.4 Conversion Mechanics.
 
(a) The number of shares of common stock to be issued upon each conversion of
this Debenture shall be determined by dividing that portion of the principal
amount and interest to be converted at $1.50 per share (the “Conversion Price”).
 
(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion is subject to adjustment from time to time upon the
occurrence of certain events, as follows:
 
A. Stock Splits, Combinations and Dividends.  If the shares of common stock are
subdivided or combined into a greater or smaller number of shares of common
stock, or if a dividend is paid on the common stock in shares of common stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
common stock outstanding immediately after such event bears to the total number
of shares of common stock outstanding immediately prior to such event.
 
6

--------------------------------------------------------------------------------


 
B. Reservation for Issuance.  During the period the conversion right exists, the
Borrower will reserve from its authorized and unissued common stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Debenture. The Borrower represents that upon issuance, such
Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Borrower agrees that its issuance of this Debenture shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Debenture.
 
C. Share Issuances.  Subject to the provisions of this Section 3.4, if the
Borrower shall at any time prior to the conversion or repayment in full of the
principal amount issue any shares of common stock or securities convertible into
common stock to a person other than the Holder (except (i) pursuant to
Subsections A or B above; (ii) pursuant to options, warrants, or other
obligations to issue shares outstanding on the date hereof as disclosed to
Holder in writing; or (iii) pursuant to options that may be issued under any
employee incentive stock option and/or any qualified stock option plan adopted
by the Borrower) for a consideration per share (the “Offer Price”) less than the
Conversion Price in effect at the time of such issuance, then the Conversion
Price shall be immediately reset to such lower Offer Price at the time of
issuance of such securities.
 
D. Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the common stock into the same or a
different number of securities of any class or classes, this Debenture, as to
the unpaid principal amount and accrued interest thereon, shall thereafter be
deemed to evidence the right to purchase an adjusted number of such securities
and kind of securities as would have been issuable as the result of such change
with respect to the common stock immediately prior to such reclassification or
other change.
 
2.5 Issuance of New Debenture.  Upon any partial conversion of this Debenture, a
new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. The Borrower will pay no costs, fees or any other
consideration to the Holder for the production and issuance of a new Debenture.
 
ARTICLE 3
 
EVENTS OF DEFAULT
 
Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, the Holder may make all sums of principal and interest then
remaining unpaid thereon and all other amounts payable hereunder immediately due
and payable (the “Default Payment”). If, with respect to any Event of Default,
the Borrower cures the Event of Default, the Event of Default will be deemed to
no longer exist and any rights and remedies of Holder pertaining to such Event
of Default will be of no further force or effect. The Default Payment shall be
applied first to any accrued and unpaid interest due on the Debenture and then
to outstanding principal balance of the Debenture.
 
The occurrence of any of the following events set forth in Sections 5.1 through
5.8, inclusive, is an “Event of Default”:
 
3.1 Failure to Pay Principal or Interest.  The Borrower fails to pay when due
any installment of principal or interest thereon in accordance herewith and such
failure shall continue for a period of twenty (20) days following the date upon
which any such payment was due.
 
7

--------------------------------------------------------------------------------


 
3.2 Breach of Covenant.  The Borrower breaches any covenant or any other term or
condition of this Debenture or the Subscription Agreement in any material
respect and such breach, if subject to cure, continues for a period of twenty
(20) days after the occurrence thereof.
 
3.3 Breach of Representations and Warranties.  Any representation or warranty
made by the Borrower in this Debenture or the Subscription Agreement shall be
false or misleading in any material respect on the date that such representation
or warranty was made or deemed made.
 
3.4 Receiver or Trustee.  The Borrower or any of its subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
3.5 Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its subsidiaries or any of their
respective property or other assets for more than $500,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) business days.
 
3.6 Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its subsidiaries, which proceedings remain undismissed for thirty (30) days.
 
3.7 Stop Trade.  An SEC stop trade order or Principal Market trading suspension
of the common stock shall be in effect for five (5) consecutive trading days or
five (5) trading days during a period of ten (10) consecutive trading days,
excluding in all cases a suspension of all trading on a Principal Market,
provided that the Borrower shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the common
stock on another Principal Market within sixty (60) days of such notice. The
“Principal Market” for the common stock shall include the Over the Counter
Bulletin Board (“OTCBB”), Pink OTC Markets, the NYSE or NYSE Amex, or the
NASDAQ, (whichever of the foregoing is at the time the principal trading
exchange or market for the common stock, or any securities exchange or other
securities market on which the common stock is then listed or traded).
 
3.8 Failure to Deliver Common Stock or Replacement Debenture.  The Borrower
shall fail (i) to timely deliver common stock to the Holder pursuant to and in
the form required by this Debenture, if such failure to timely deliver common
stock shall not be cured within five (5) business days or (ii) to deliver a
replacement Debenture to Holder within seven (7) business days following the
required date of such issuance pursuant to this Debenture.
 
ARTICLE 4
 
DEFAULT RELATED PROVISIONS
 
4.1 Payment Grace Period.  Following the occurrence and continuance of an Event
of Default beyond any applicable cure period hereunder, the Borrower shall pay
the Holder a default interest rate of one and one half percent (1.5%) per month
on all amounts due and owing under the Debenture, which default interest shall
be payable upon demand.
 
4.2 Conversion Privileges.  The conversion privileges set forth in Article 3
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.
 
4.3 Cumulative Remedies.  The remedies under this Debenture shall be cumulative.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 5
 
MISCELLANEOUS
 
5.1 Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2 Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower and the Holder at their respective addresses provided in the
Subscription Agreement or at such other address as the Borrower or the Holder
may designate by ten (10) days advance written notice to the other parties
hereto.
 
5.3 Amendment Provision.  The term “Debenture” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument issued pursuant to Section 3.5
hereof, as it may be amended or supplemented.
 
5.4 Assignability.  This Debenture shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder. This Debenture shall
not be assigned by the Borrower without the consent of the Holder.
 
5.5 Governing Law.  This Debenture shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the State of California. Both parties and the individual signing this
Debenture on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Debenture is invalid or unenforceable under any applicable statute or rule
of law, then such provision shall be deemed inoperative to the extent that it
may conflict therewith and shall be deemed modified to conform to such statute
or rule of law. Any such provision which may prove invalid or unenforceable
under any law shall not affect the validity or unenforceability of any other
provision of this Debenture. Nothing contained herein shall be deemed or operate
to preclude the Holder from bringing suit or taking other legal action against
the Borrower in any other jurisdiction to collect on the Borrower’s obligations
to Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court in favor of the Holder
 
5.6 Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
9

--------------------------------------------------------------------------------


 
5.7 Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.
 
5.8 Cost of Collection.  If default is made in the payment of this Debenture,
the Borrower shall pay to Holder reasonable costs of collection, including
reasonable attorney’s fees.
 
5.9 Currency.  All references in this Debenture to dollars, unless otherwise
specifically indicated, are expressed in currency of the United States of
America.
 


IN WITNESS WHEREOF, the Borrower has caused this Debenture to be signed in its
name effective as of this 22nd day of June, 2009.




CATALYST VENTURES INCORPORATED
DBA WORLDVEST


SEAL
                                                                                            
                                                                                            
 ______________________________________
Garrett K. Krause, Executive Chairman / CEO

 

 
10

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF CONVERSION


(To be executed by the Holder in order to convert all or part of the Debenture
into shares of CATALYST VENTURES INCORPORATED DBA WORLDVEST Common Stock)


[Name and Address of Holder]












The Undersigned hereby converts $___________________ of the principal and
interest due under the 9% Convertible Debenture issued by CATALYST VENTURES
INCORPORATED DBA WORLDVEST dated June 18th, 2009, into shares of Common Stock of
CATALYST VENTURES INCORPORATED DBA WORLDVEST on and subject to the conditions
set forth in Article 3 of such Debenture.


1.           Date of Conversion:


2.           Shares to be delivered:








By: ____________________________________
Name:
Title:

 
11

--------------------------------------------------------------------------------

 



Warrant No. WV- 100
*4,000,000   * Warrants to Purchase Common Stock



CATALYST VENTURES INCORPORATED DBA WORLDVEST
 
(incorporated under the laws of the State of Florida)


[f8k062609ex10i_ctlv0.jpg]


CERTIFICATE FOR WARRANTS TO PURCHASE COMMON STOCK


This Warrant and any shares of Common Stock issuable upon exercise hereof have
not been registered under the United States Securities Act of 1933, as amended
(the “Act”), and are “restricted securities” as that term is defined in Rule 144
under the Act.  This Warrant and any shares of Common Stock issuable upon
exercise hereof may not be offered for sale, sold, or otherwise transferred
except pursuant to an exemption from the registration requirements under the
Act, the availability of which is to be established to the satisfaction of the
Company.
 
THIS CERTIFIES THAT, for value received WorldVest Equity, Inc. (the “Holder”),
as registered owner of the above indicated number of Warrants, is entitled to at
any time until 5:00 p.m., Eastern Time (United States of America), two years
from the date that the shares issuable upon exercise of this Warrant are
registered for resale with the Securities and Exchange Commission (the “Exercise
Period”), to subscribe for, purchase, and receive up to Four Million (4,000,000)
shares of Common Stock, US$0.001 par value per share, fully paid and
nonassessable (the “Common Stock”), of CATALYST VENTURES INCORPORATED DBA
WORLDVEST, a Florida corporation (the “Company”), at the price of US $3.00 per
share (the “Exercise Price”), upon presentation and surrender of this Warrant
and upon payment of the Exercise Price for such shares of the Common Stock to
the Company at the principal office of the Company; provided, however, that if
the Company shall change the number of shares of its Common Stock issued and
outstanding during the term of this Warrant by dividend, split, reverse split,
or recapitalization, a proportionate adjustment shall be made to the number of
shares of Common Stock to be issued upon the exercise of this Warrant, and to
the Exercise Price herein stated.  In lieu of issuing fractional shares,
fractional amounts shall be rounded to the nearest whole share.
 
Upon exercise of the Warrant, the form of election hereinafter provided for must
be duly executed and the instructions for registration of the Common Stock
acquired by such exercise must be completed.  If the subscription rights
represented hereby shall not have been exercised by the expiration of the
Exercise Period, this Warrant shall become void and without further force or
effect, and all rights represented hereby shall cease and expire.
 
12

--------------------------------------------------------------------------------


 
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new warrant of like tenor to this
Warrant in the name of the Holder evidencing the right of the Holder to purchase
the number of shares of the Common Stock purchasable hereunder as to which this
Warrant has not been exercised or assigned.
 
In no event shall this Warrant (or the shares of the Common Stock issuable upon
full or partial exercise hereof) be offered or sold except in conformity with
the United States Securities Act of 1933, as amended.
 
The Company may deem and treat the registered Holder of this Warrant at any time
as the absolute owner hereof for all purposes, and the Company shall not be
affected by any notice to the contrary.
 
By acceptance of this Warrant, Holder represents that this Warrant and all
shares of Common Stock acquired upon exercise hereof are acquired and will be
acquired for the Holder’s own account for investment and with no intention at
the time of such purchase or acquisition of distributing or reselling the same
or any part thereof to the public and, in furtherance of this representation,
agrees to execute and deliver to the Company a subscription agreement containing
customary investment intent representations and agrees that this Warrant and any
Common Stock issued upon exercise hereof may be legended to prohibit transfer,
sale, or other disposition except in the compliance with such investment letter.
 
IN  WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer and to be sealed with the seal of the Company this 22nd
day of June, 2009.




CATALYST VENTURES INCORPORATED
DBA WORLDVEST


S E A L






______________________________________
Garrett K. Krause, Executive Chairman / CEO









 
13

--------------------------------------------------------------------------------

 

EXERCISE FORM
 
(To be executed by the Holder to exercise the right to purchase common stock
evidenced by the within Warrant)
 
The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase _______________ shares of the Common Stock of the Company called for
thereby, and hereby makes payment of $______________ (at the rate of US$3.00 per
share of the Common Stock) in payment of the Exercise Price pursuant
thereto.  Please issue the shares of the Common Stock as to which this Warrant
is exercised in accordance with the instructions given below.


Dated:                             
Name (Printed):                                       
 
Signature:                                                              
 
Signature:                                                              
 
Signature
Guaranteed:                                                              
 

 
 
INSTRUCTIONS FOR REGISTRATION OF STOCK


Name:                                                                                                                                                                                                                                                     


Address:                                                                                                                                                                                                                                               
                                                                                                                                          


Social Security or Tax Identification
Number:                                                                                                                                                                  
             




ASSIGNMENT FORM
 
(To be executed by the registered Holder to effect a transfer of the within
Warrants)


FOR VALUE RECEIVED, ______________________________________________, does hereby
sell, assign and transfer unto ____________________________________________ the
right to purchase _________________shares of Common Stock of the Company
evidenced by the within Warrant, and does hereby irrevocably constitute and
appoint _________________________ ______________________________ attorney to
transfer such right on the books of the Company with full power of substitution
in the premises.


Dated:                             
Name (Printed):                                       
 
Signature:                                                              
 
Signature:                                                              
 
Signature
Guaranteed:                                                              



********************
NOTICE:  The signature(s) to the Exercise Form or Assignment Form must
correspond with the name as written upon the face of the within Warrant in every
particular without alteration or enlargement or any change whatsoever, and must
be guaranteed by a bank, other than a savings bank, or by a trust company, or by
a firm having membership on a registered national securities exchange


14